                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
   ----------------------------------------------------
   In re:                           )                         Chapter 11
                                    )
   PROMISE HEALTHCARE GROUP, LLC, . )
   et al.,                          )                         Case No. 18-12491 (CSS)
                                    )                         (Jointly Administered)
             Debtors.               )
                                    )                         Hearing Date: January 22, 2019 at 10:00 am
                                    )                         Objection Deadline: January 4, 2019 at 4:00
                                                              RE: Docket No. 349
-----------------------------------------------------------

     MIDWEST EMERGENCY DEPARTMENT SERVICES, INC.’S OBJECTION
              TO THE MOTION OF THE DEBTORS FOR AN ORDER
             (I) DISMISSING THE CHAPTER 11 CASES OF SUCCESS
       HEALTHCARE 2, LLC, ST. ALEXIUS HOSPITAL CORPORATION #1,
   AND ST. ALEXIUS PROPERTIES, LLC AND (II) GRANTING RELATED RELIEF

          Midwest Emergency Department Services, Inc., an Illinois Corporation (hereinafter,

"MEDS"), objects to the Motion of the Debtors for an Order (I) Dismissing the Chapter 11 Cases

of Success Healthcare 2, LLC, St. Alexius Hospital Corporation #1, and St. Alexius Properties,

LLC and (II) Granting Related Relief (the “Dismissal Motion”, D.I. 349) and in support thereof

states:

                                                      Introduction

          1.      MEDS is now and has at all times relevant herein been the sole provider of duly

licensed physicians and staff to assure emergency services at the St. Alexius Hospital in the City

of St. Louis, Missouri, pursuant to that certain Exclusive Contract For Emergency Department

Services entered into as of the 15th day of December, 2017 between St. Alexius Hospital

Corporation #1 (“St. Alexius”) and MEDS (the “EDS Contract”).

          2.      On December 7, 2018, the above-captioned debtors (“Debtors”) filed the Motion

of Debtors For Entry of an Order (I) Authorizing the Sale of Equity Interests in Success
Healthcare 2, LLC [St. Alexius Facility] Free and Clear of all Liens, Claims, Interests, and

Encumbrances, (II) Authorizing the Seller to Assume and Assign Certain Executory Contracts,

and (III) Granting Other Related Relief (the “Sale Motion”, D.I. 263 and 268).

              3.            The EDS Contract has been designated for assumption and assignment to the

Purchaser 1 pursuant to the Purchase Agreement by virtue of its listing as item 138 of 238 such

contracts on Schedule 3.18 of the Purchase Agreement. (D.I. 268-1).

              4.            On December 20, 2018, MEDS filed its limited objection to the Sale Motion (the

“Sale Objection”, D.I. 336) on the grounds, inter alia, that the Sale Motion did not provide a

clear or adequate mechanism for the payment of cure costs.

                          MEDS Is Entitled to Substantial Pre and Post-Petition Cure Costs

              5.            Since the petition date, November 5, 2018 (the “Petition Date”), the EDS Contract

has been and remains in default by virtue of the Debtors’ failures to cure prepetition financial

defaults and to fully remit payment for amounts which have since accrued.

              6.            In the Sale Objection, MEDS estimated that the cure costs under the EDS

Contract was at least $286,978.84 as of December 10, 2018. MEDS stated that the cure costs

were at least $286,978.84 as: a) additional amounts have and will accrue for the period from

December 10, 2018 and the Closing Date, and b) under the EDS Contract the Hospital (as

defined therein) is obligated to indemnify and hold MEDS harmless from “costs (including

attorneys’ fees and costs) … as a result of (a) Hospital’s breach of this contract . . .”.




1
 Capitalized terms used herein not otherwise defined shall have the meaning ascribed to them in the Purchase
Agreement.
MEDS Objection to Dismissal Motion                              2
              7.            MEDS now estimates that the post-petition amount due under the EDS Contract is

at least $108,012.00 through December 31, 2018. See Invoice, Exhibit “A” hereto.

                                     The Dismissal Motion Fails to Protect the Rights
                                      of Contract Counterparties, Including MEDS

              8.            Since the time that MEDS filed the Sale Objection, MEDS has been informed that

the Debtors do not intend to assume and assign the EDS Contract (or any contracts between

counterparties and St. Alexius) to the Purchaser. In any event, MEDS presumes that nothing in

the Sale Motion or the Dismissal Motion will provide St. Alexius with any form of discharge or

injunction against suit by creditors having claims against St. Alexius; nor will there be any stay

under section 362 or otherwise that would limit counterparties’ rights under their respective

contracts.

              9.            Nevertheless, the procedures contemplated in the Sale Motion and the Dismissal

Motion are still not adequate. The Debtors seek dismissal of certain of their cases without

paying post-petition administrative claims that have accrued during the pendency of these

proceedings. As a result of 11 U.S.C. §§ 365 and 362, counterparties to executory contracts

such as MEDS were required to continue performing under their respective contracts after the

Petition Date. Having used the bankruptcy process to extract additional services from MEDS

without making payment therefor, the Debtors should not be able to dismiss their cases and leave

administrative creditors unpaid. Rather, the Debtors should be required to pay administrative

expenses incurred as a condition of obtaining a dismissal.




MEDS Objection to Dismissal Motion                              3
              WHEREFORE, MEDS respectfully prays that the Court deny the Dismissal Motion or

condition the granting of such motion on the prompt payment of administrative claims, and that

the Court grant MEDS such additional and further relief as is just and proper.

DATED: January 4, 2019
                                                           /s/ Christopher D. Loizides
                                                    Christopher D. Loizides (No. 3968)
                                                    LOIZIDES, P.A.
                                                    1225 King Street, Suite 800
                                                    Wilmington, DE 19801
                                                    Telephone:     (302) 654-0248
                                                    Facsimile:     (302) 654-0728
                                                    Email:         loizides@loizides.com

OF COUNSEL:

GOLDSTEIN & PRESSMAN, P.C.
Steven Goldstein (ARN 24807MO, MBE 24807)
10326 Old Olive Street Road
St. Louis, MO 63141-5922
FAX: (314) 727-1447
(314) 727-1717
sg@goldsteinpressman.com




MEDS Objection to Dismissal Motion                  4
